Mr. Justice Van Orsdel
delivered the opinion of the Court:
This is a companion interference to the triparty interference including the party Golde, No. 1085, just decided, ante, 230, and relates to the same invention.
Here, as in the other case, Elsom was called upon to show cause why judgment of priority should not be entered against him on the record, and, as there, he moved to dissolve on the ground of the nonpatentability of the issue. The motion was denied and judgment of priority rendered against him on the record.
The appeal is, in effect, from a ruling holding the count in issue patentable. It is fully disposed of by our opinion in the companion case.
The decision of the Commissioner of Patents is affirmed, and the clerk is directed to certify those proceedings as by law required. Affirmed.
Mr. Chief Justice Covington, of the supreme court of the District of Columbia, sat with the court in the hearing and determination of this appeal, in the place of Mr. Chief Justice Shepard.